DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a synchronization module configured to: detect at least one periodic trigger event generated in at least one trigger time domain selected from the first time domain, the second time domain and the third time domain; acquire, at instants of detection of the at least periodic one trigger event, the current timestamp values representing the first time domain, the second time domain and the third time domain, other than the at least one trigger time domain; compare differential durations between current timestamp values that are respectively acquired successively; and generate a control configured to synchronize the second time domain with the first time domain, based on the comparison” in claim 7, and
“a synchronization module configured to: detect at least one periodic trigger event generated in at least one trigger time domain selected from the first time domain, the second time domain and the third time domain; 
acquire, at instants of detection of the at least periodic one trigger event, the current timestamp values representing the first time domain, the second time domain and the third time domain, other than the at least one trigger time domain; compare differential durations between current timestamp values that are respectively acquired successively; and generate a control configured to synchronize the second time domain with the first time domain, based on the comparison” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
References 20200166911, 11424902, 20170359139, 20220045836, 20180124731, 20170237512, 20020065940, 9979998 and 20200166912 are cited because they are pertinent to the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a method for synchronizing a first time domain of a first device with a second time domain of a second device, the method comprising: detecting at least one periodic trigger event generated in at least one trigger time domain selected from the first time domain, the second time domain, and a third time domain of a third device; acquiring, at instants of detecting the at least one periodic trigger event, current timestamp values representing instantaneous states of the first time domain, the second time domain, and the third time domain; comparing, in the third time domain, differential durations between the current timestamp values that are respectively acquired successively; and synchronizing the second time domain with the first time domain based on the comparing.
-Regarding independent claim 7, none of prior art of record teaches or suggests a system comprising: a first device to provide a current timestamp value representing an instantaneous state of a first time domain; a second device to provide a current timestamp value representing an instantaneous state of a second time domain; and a third device comprising: a local clock generator configured to clock a third time domain; and a structure configured to: detect at least one periodic trigger event generated in at least one trigger time domain selected from the first time domain, the second time domain and the third time domain; acquire, at instants of detection of the at least periodic one trigger event, the current timestamp values representing the first time domain, the second time domain and the third time domain; compare differential durations between current timestamp values that are respectively acquired successively; and generate a control configured to synchronize the second time domain with the first time domain, based on the comparison.
-Regarding independent claim 13, none of prior art of record teaches or suggests a system on chip comprising: a peripheral component interconnect express “PCIe” device to provide a current timestamp value representing an instantaneous state of a first time domain; an Ethernet device to provide a current timestamp value representing an instantaneous state of a second time domain; and a central processing unit “CPU” device comprising: a local clock generator configured to clock a third time domain; and a structure configured to: detect at least one periodic trigger event generated in at least one trigger time domain selected from the first time domain, the second time domain and the third time domain; acquire, at instants of detection of the at least periodic one trigger event, the current timestamp values representing the first time domain, the second time domain and the third time domain; compare differential durations between current timestamp values that are respectively acquired successively; and generate a control configured to synchronize the second time domain with the first time domain, based on the comparison.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632